Exhibit 10.8

Property Name: Spring Creek Apartments

ASSIGNMENT OF MANAGEMENT AGREEMENT AND

SUBORDINATION OF MANAGEMENT FEES

THIS ASSIGNMENT OF MANAGEMENT AGREEMENT AND SUBORDINATION OF MANAGEMENT FEES
(“Assignment”) is made effective as of the 9th day of March, 2012, by and among
SIR SPRING CREEK, LLC, a Delaware limited liability company, having its
principal place of business at c/o Steadfast Asset Holdings, Inc., 18100 Von
Karman Ave., Suite 500, Irvine, California 92612 (“New Borrower”), U.S. BANK
NATIONAL ASSOCIATION, as Trustee for the registered holders of J.P. MORGAN CHASE
COMMERCIAL MORTGAGE SECURITIES CORP., MULTIFAMILY MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2011-K702, having an address at c/o Wells Fargo Bank, N.A.,
Commercial Mortgage Servicing, 1901 Harrison Street, 7th Floor, Oakland,
California 94612 (together with its successors and assigns, “Noteholder”), and
STEADFAST MANAGEMENT COMPANY, INC., a California corporation, having its
principal place of business at 18100 Von Karman Ave., Suite 500, Irvine,
California 92612 (“Property Manager”).

RECITALS:

A. Noteholder is the current holder of a Multifamily Note dated as of
January 31, 2011 (“Note”), evidencing a loan being assumed by New Borrower as of
the date hereof in the amount of Fourteen Million One Hundred Thousand and
00/100 Dollars ($14,100,000.00) (“Loan”). The Note is secured by, among other
things, a Multifamily Mortgage, Assignment of Rents and Security Agreement
(“Security Instrument”), dated as of January 31, 2011, which grants Lender a
first lien on the property encumbered by the Security Instrument (“Mortgaged
Property”). The Note, the Security Instrument, this Assignment and any of the
other documents evidencing the Loan are collectively referred to as the “Loan
Documents”. Other capitalized terms used but not defined in this Assignment will
have the meanings given to such terms in the Security Instrument.

B. Pursuant to a certain Management Agreement between New Borrower and Property
Manager (“Management Agreement”) (a true and correct copy of which Management
Agreement is attached as Exhibit A), New Borrower employed Property Manager
exclusively to lease, operate and manage the Mortgaged Property and Property
Manager is entitled to certain management fees (“Management Fees”) pursuant to
the Management Agreement.

C. Noteholder requires as a condition to New Borrower’s assumption of the Loan
that New Borrower assign the Management Agreement and that Property Manager
subordinate its interest in the Management Fees in lien and payment to the
Mortgage as set forth below.

D. For purposes of this Assignment, New Borrower shall be referred to
hereinafter as “Borrower” and Noteholder as “Lender”.

AGREEMENT:

For good and valuable consideration the parties agree as follows:

1. Assignment of Management Agreement. As additional collateral security for the
Loan, Borrower hereby conditionally transfers, sets over and assigns to Lender
all of Borrower’s right, title and interest in and to the Management Agreement
and all extensions and renewals, said transfer and assignment to automatically
become a present, unconditional

 

1



--------------------------------------------------------------------------------

assignment, at Lender’s option, in the event of a default by Borrower under the
Note, the Security Instrument or any of the other Loan Documents (each, an
“Event of Default”), and the failure of Borrower to cure such Event of Default
within any applicable grace period.

2. Subordination of Management Fees. The Management Fees and all rights and
privileges of Property Manager to the Management Fees are hereby and will at all
times continue to be subject and unconditionally subordinate in all respects in
lien and payment to the lien and payment of the Security Instrument, the Note
and the other Loan Documents and to any renewals, extensions, modifications,
assignments, replacements, or consolidations thereof and the rights, privileges,
and powers of Lender under the Note, the Security Instrument or any of the other
Loan Documents.

3. Estoppel. Property Manager and Borrower represent and warrant that all of the
following are true:

 

  (a) The Management Agreement is in full force and effect and has not been
modified, amended or assigned other than pursuant to this Assignment.

 

  (b) Neither Property Manager nor Borrower is in default under any of the
terms, covenants or provisions of the Management Agreement and Property Manager
knows of no event which, but for the passage of time or the giving of notice or
both, would constitute an event of default under the Management Agreement.

 

  (c) Neither Property Manager nor Borrower has commenced any action or given or
received any notice for the purpose of terminating the Management Agreement.

 

  (d) The Management Fees and all other sums due and payable to the Property
Manager under the Management Agreement have been paid in full.

4. Agreement by Borrower and Property Manager. Borrower and Property Manager
agree that if there is an Event of Default by Borrower (continuing beyond any
applicable grace period) under the Note, the Security Instrument or any of the
other Loan Documents during the term of this Assignment or upon the occurrence
of any event which would entitle Lender to terminate the Management Agreement in
accordance with the terms of the Loan Documents, Lender may terminate the
Management Agreement without payment of any cancellation fee or penalty and
require Property Manager to transfer its responsibility for the management of
the Mortgaged Property to a management company selected by Lender in Lender’s
sole discretion, effective as of the date set forth in Lender’s notice to
Property Manager. Following any such termination, Property Manager agrees to
apply all rents, security deposits, issues, proceeds and profits of the
Mortgaged Property in accordance with Lender’s written directions to Property
Manager.

5. Lender’s Right to Replace Property Manager. In addition to the foregoing, in
the event that Lender, in Lender’s reasonable discretion, at any time during the
term of this Assignment, determines that the Mortgaged Property is not being
managed in accordance with generally accepted management practices for
properties similar to the Mortgaged Property, Lender will deliver written notice
to Borrower and Property Manager, which notice will specify with particularity
the grounds for Lender’s determination. If Lender reasonably determines that the
conditions specified in Lender’s notice are not remedied to Lender’s reasonable
satisfaction by Borrower or Property Manager within 30 days from receipt of such
notice or that Borrower or Property Manager have failed to diligently undertake
correcting such conditions within such 30

 

2



--------------------------------------------------------------------------------

day period, Lender may direct Borrower to terminate Property Manager as manager
of the Mortgaged Property and terminate the Management Agreement without payment
of any cancellation fee or penalty and to replace Property Manager with a
management company acceptable to Lender in Lender’s sole discretion pursuant to
a management agreement acceptable to Lender in Lender’s sole discretion.

6. Receipt of Management Fees. Borrower and Property Manager agree that in no
event shall the Management Fees exceed five percent (5.0%) of the gross revenues
derived from the Mortgaged Property on an annual basis. Property Manager will
not be obligated to return or refund to Lender any Management Fees or other fee,
commission or other amount received by Property Manager prior to the occurrence
of the Event of Default, and to which Property Manager was entitled under the
Management Agreement. If the Property Manager receives any Management Fees after
it has received notice of an Event of Default, Property Manager hereby agrees
that such Management Fees will be received and held in trust for Lender, to be
applied by Lender to amounts due under the Note, Security Instrument or any
other Loan Documents.

7. Consent and Agreement by Property Manager. Property Manager acknowledges and
consents to this Assignment and agrees that Property Manager will act in
conformity with the provisions of this Assignment and Lender’s rights hereunder
or otherwise related to the Management Agreement. In the event that the
responsibility for the management of the Mortgaged Property is transferred from
Property Manager in accordance with the provisions of this Assignment, Property
Manager will fully cooperate in transferring its responsibility to a new
management company and effectuate such transfer no later than 30 days from the
date the Management Agreement is terminated. Further, Property Manager agrees as
follows:

 

  (a) The Property Manager agrees that it will not contest or impede the
exercise by Lender of any right it has under or in connection with this
Assignment.

 

  (b) The Property Manager agrees that in the manner provided for in this
Assignment, give at least 30 days prior written notice to Lender of its
intention to terminate the Management Agreement or otherwise discontinue its
management of the Mortgaged Property.

 

  (c) The Property Manager agrees that it will not amend any of the provisions
or terms of the Management Agreement without the prior consent of Lender.

8. Termination. At such time as the Loan is paid in full and the Security
Instrument is released or assigned of record, this Assignment and all of
Lender’s right, title and interest hereunder with respect to the Management
Agreement will terminate.

9. Notices. All notices under or concerning this Assignment must be in writing
and must be given in accordance with Section 31 of the Security Instrument.

10. Governing Law. Except as otherwise expressly stated in this Assignment, this
Assignment will be construed in accordance with and governed by the laws of the
Property Jurisdiction.

11. Captions, Cross References and Exhibits. The captions assigned to provisions
of this Assignment are for convenience only and will be disregarded in
construing this Assignment. Any reference in this Assignment to an “Exhibit” or
a “Section”, unless otherwise explicitly provided, will be construed as
referring, respectively, to an Exhibit attached to this Assignment or to a
section of this Assignment. All Exhibits attached to or referred to in this
Assignment are incorporated by reference into this Assignment.

 

3



--------------------------------------------------------------------------------

12. Number and Gender. Use of the singular in this Assignment includes the
plural, use of the plural includes the singular, and use of one gender includes
all other genders, as the context may require.

13. No Partnership. This Assignment is not intended to, and will not, create a
partnership or joint venture among the parties, and no party to this Assignment
will have the power or authority to bind any other party except as explicitly
provided in this Assignment.

14. Severability. The invalidity or unenforceability of any provision of this
Assignment will not affect the validity of any other provision, and all other
provisions will remain in full force and effect.

15. Entire Assignment. This Assignment contains the entire agreement among the
parties as to the rights granted and the obligations assumed in this Assignment.

16. Waiver; No Remedy Exclusive. Any forbearance by a party to this Assignment
in exercising any right or remedy given under this Assignment or existing at law
or in equity will not constitute a waiver of or preclude the exercise of that or
any other right or remedy. Unless otherwise explicitly provided, no remedy under
this Assignment is intended to be exclusive of any other available remedy, but
each remedy will be cumulative and will be in addition to other remedies given
under this Assignment or existing at law or in equity.

17. Third Party Beneficiaries. Neither any creditor of any party to this
Assignment, nor any other person, is intended to be a third party beneficiary of
this Assignment.

18. Further Assurances and Corrective Instruments. To the extent permitted by
law, the parties will, from time to time, execute, acknowledge and deliver, or
cause to be executed, acknowledged and delivered, such supplements to this
Assignment and such further instruments as may reasonably be required for
carrying out the intention of or facilitating the performance of this
Assignment.

19. Counterparts. This Assignment may be executed in multiple counterparts, each
of which will constitute an original document and all of which together will
constitute one agreement.

20. Indemnity. By executing this Assignment Borrower agrees to indemnify and
hold harmless Lender and its successors and assigns from and against any and all
losses, claims, damages, liabilities and expenses including, without limitation,
attorneys’ fees and disbursements, which may be imposed or incurred in
connection with this Assignment.

21. Costs and Expenses. Wherever pursuant to this Assignment it is provided that
Borrower will pay any costs and expenses, such costs and expenses will include,
but not be limited to, legal fees and disbursements of Lender, whether retained
firms, the reimbursement for the expenses of in-house staff or otherwise.

22. Determinations by Lender. In any instance where the consent or approval of
Lender may be given or is required, or where any determination, judgment or
decision is to be rendered by Lender under this Assignment, the granting,
withholding or denial of such consent or approval and the rendering of such
determination, judgment or decision will be made or exercised by Lender (or its
designated representative) at its sole and exclusive option and in its sole and
absolute discretion and will be final and conclusive, except as may be otherwise
expressly and specifically provided in this Assignment.

 

4



--------------------------------------------------------------------------------

23. Successors and Assigns. This Assignment will be binding upon and inure to
the benefit of Borrower, Lender and Property Manager and their respective
successors and assigns forever.

[Remainder of Page Intentionally Left Blank. Signatures Begin on Next Page.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the undersigned have executed this Assignment as of the date
and year first written above.

 

BORROWER: SIR SPRING CREEK, LLC, a Delaware limited liability company By:  
Steadfast Income Advisor, LLC, a Delaware limited liability company, its Manager
  By:                                                                    
                  Name:                          
                                                     
Title:                                                                    
            PROPERTY MANAGER: STEADFAST MANAGEMENT COMPANY, INC., a California
corporation By:                           
                                                                
Name:                                                                     
                 Title:                          
                                                               NOTEHOLDER: U.S.
BANK NATIONAL ASSOCIATION, as Trustee for the registered holders of J.P. MORGAN
CHASE COMMERCIAL MORTGAGE SECURITIES CORP., MULTIFAMILY MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2011-K702 By:   Wells Fargo Bank, N.A., solely in its
capacity as Master Servicer, as authorized pursuant to that Pooling and
Servicing Agreement dated June 1, 2011   By:  

/s/ Denil Barber

  Name:   Denil Barber   Title:   Assistant Vice President

Signature page to Assignment of Management Agreement



--------------------------------------------------------------------------------

EXHIBIT A

MANAGEMENT AGREEMENT